In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                            No. 07-22-00086-CR


                                 KETHAN ANDERSON, APPELLANT

                                                      V.

                                 THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 364th District Court
                                       Lubbock County, Texas
              Trial Court No. 2018-416,399, Honorable William R. Eichman II, Presiding

                                              August 2, 2022
                                    MEMORANDUM OPINION
                           Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Kethan Anderson, appeals from his conviction for murder, 1 a felony of

the first degree.2 In October 2021, appellant entered an open plea of guilty to murder.3

After administering the requisite admonishments, the trial court accepted appellant’s plea.


        1   See TEX. PENAL CODE ANN. § 19.02(b)(1).

        2   See TEX. PENAL CODE ANN. § 12.32 (setting forth penalty for first-degree felonies).
        3
       As part of his plea, appellant signed several plea papers, including a waiver of constitutional rights,
agreement to stipulate, and judicial confession.
Following a hearing held in March 2022, the trial court sentenced him to serve fifty years

of confinement. Appellant’s court-appointed appellate counsel filed a motion to withdraw

supported by an Anders4 brief. We grant counsel’s motion to withdraw and affirm the

judgment of the trial court as modified herein.

       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, it reflects no potentially

plausible basis for reversal of appellant’s conviction. Anders, 386 U.S. 738, 744–45; In

re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel explained why,

under the controlling authorities, the record supports that conclusion. See High v. State,

573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel also demonstrated

that he has complied with the requirements of Anders and In re Schulman by (1) providing

a copy of the brief to appellant, (2) notifying him of the right to file a pro se response if he

desired to do so, and (3) informing him of the right to file a pro se petition for discretionary

review. In re Schulman, 252 S.W.3d at 408. By letter, this Court granted appellant an

opportunity to exercise his right to file a response to counsel’s brief. No response has

been filed to date.

       We too have independently examined the record to determine whether there are

any non-frivolous issues supporting reversal. See Penson v. Ohio, 488 U.S. 75, 80, 109

S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991 (en banc)). None were found.

       Nevertheless, the judgment appears to contain an error. Though appellant entered

an open plea, the decree alludes to the existence of a plea bargain. That is, the phrase



       4   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
                                                     2
“FIFTY (50) YEARS / INSTITUTIONAL DIVISION, TDCJ” appears under the section

labeled “Terms of Plea Bargain (if any): or □ Terms of Plea Bargain are attached and

incorporated herein by this reference.” To reiterate, the State and appellant did not strike

a plea bargain. And, because we have the authority to amend the judgment to speak the

truth and reflect the record, we do so here by redacting from the decree the passage

“FIFTY (50) YEARS / INSTITUTIONAL DIVISION, TDCJ” located within the section

labeled “Terms of Plea Bargain (if any).”

       After thoroughly reviewing the record and counsel’s brief, we (1) agree that there

is no plausible basis for reversal of appellant’s conviction, (2) affirm the trial court’s

judgment as modified, and (3) grant counsel’s motion to withdraw.




                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                             3